TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00009-CV




Antonio Labrado, Jr. d/b/a Sunset Enterprises, Appellant

v.

The University of Texas at El Paso, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
NO. D-1-GN-09-001296, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING 


 
M E M O R A N D U M   O P I N I O N


                        This Court received notice that appellant Antonio Labrado, Jr. d/b/a
Sunset Enterprises has filed for bankruptcy protection (United States Bankruptcy Court, W.D. Tex.,
El Paso Division, Cause No. 11-30117).  Thus, his appeal is suspended pursuant to the statutory
automatic stay.  See 11 U.S.C. § 362(a) (West 2004 & Supp. 2010); Tex. R. App. P. 8.
                        The parties are instructed to file a report sixty days from the date of this order
informing this Court about the status of the bankruptcy proceedings.  Any party may file a motion
to reinstate upon the occurrence of an event that would allow the appeal to proceed.  See Tex. R.
App. P. 8.3(a).  Failure to notify this Court of a lift of the automatic stay or termination of the
bankruptcy case may result in dismissal of this appeal for want of prosecution.  See Tex. R. App.
P. 42.3(b).
 
 
__________________________________________
                                                                        Jeff Rose, Justice
Before Justices Puryear, Pemberton and Rose
Bankruptcy
Filed:   January 27, 2011